NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10353

                Plaintiff-Appellee,             D.C. No. 1:10-cr-00537-SOM

 v.
                                                MEMORANDUM*
RYAN KIMURA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Ryan Kimura appeals from the revocation of supervised release and

aggregate 6-month sentence imposed upon revocation to be followed by a total of

54 months of supervised release. Pursuant to Anders v. California, 386 U.S. 738

(1967), Kimura’s counsel had filed a brief stating that there are no grounds for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Kimura the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      We decline to address on direct appeal Kimura’s claim of ineffective

assistance of counsel. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th

Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                 17-10353